Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Rachel Elaine Bradley, Appellant                     Appeal from the 124th District Court of
                                                     Gregg County, Texas (Tr. Ct. No. 42,434-
No. 06-13-00193-CR        v.                         B). Opinion delivered by Chief Justice
                                                     Morriss, Justice Carter and Justice Moseley
The State of Texas, Appellee                         participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Rachel Elaine Bradley, has adequately indicated her inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED NOVEMBER 26, 2013
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk